Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings as filed are accepted.
IDs are considered.
Claims 1-12 are pending.
Claim Objections
Claim 2 recites, among other things, “a software code to inspect means for inspecting (…)”.  Given the context of the claims as a whole, this grammatical construction of claim language seem out of place and vague. It is unclear if applicant intended to invoke means plus function language.  Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 7, 10, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Abedini et al. (US 2018/0122076).

As to claim 1:
Abedini discloses a learning device comprising a hardware processor configured to execute a software code to: acquire a first image of an inspection target including an abnormal part; acquire a second image of the inspection target captured earlier than the time when the first image is captured;  (¶0024, 0025, 0029,  current anatomy images of a patient 103 are acquired directly from a capture device, and stored in database, which include at least an image of user’s body part having a lesion that evolves or becoming cancerous (abnormal part), and the images further include images taken in the past (i.e. earlier than the at least image. See also 0031, input images include current and past images), 
generate learning data indicating that the second image includes an abnormal part; (See ¶0029,  performing analysis to determine the current image containing disease/cancerous growth of the lesion. 0049, 0050, learning data can also be generated by specialists who evaluated newer images containing abnormal grown of lesion. 0039, 0040, Learning data can include a label) and learn a discrimination dictionary by using the learning data generated by the learning data generation means. (¶0050, 0040, 0041, 0049, 0059, the abnormal lesion labels by either an engine or specialist are used to train a learning model that uses the samples (the images and corresponding labels) as a definition basis to determine whether a target is abnormal lesion.  Note that the learning model can be retrained (aka re-learned) by its own output or newer labeled images by specialist) 
As to claim 12:

acquiring a first image of an inspection target including an abnormal part; acquiring a second image of the inspection target captured earlier than the time when the
first image is captured; (¶0024, 0025, 0029, current anatomy images of a patient 103 are acquired directly from a capture device, and stored in database, which include at least an image of user’s body part having a lesion that evolves or becoming cancerous (abnormal part), and the images further include images taken in the past (i.e. earlier than the at least image. See also 0031, input images include current and past images), 

generating learning data indicating that the second image includes an abnormal part; (See ¶0029,  performing analysis to determine the current image containing disease/cancerous growth of the lesion. 0049, 0050, learning data can also be generated by specialists who evaluated newer images containing abnormal grown of lesion. 0039, 0040, Learning data can include a label)  and
learning a discrimination dictionary by using the generated learning data. (¶0050, 0040, 0041, 0049, 0059, the abnormal lesion labels by either an engine or specialist are used to train a learning model that uses the samples (the images and corresponding labels) as a definition basis to determine whether a target is abnormal lesion.  Note that the learning model can be retrained (aka re-learned) by its own output or newer labeled images by specialist) 

As to claim 11:
Albedini discloses an inspection system comprising a hardware processor configured to execute a software code to: 5PRELIMINARY AMENDMENTAttorney Docket No.: Q255691 Appln. No.: National Stage of PCT/JP2017/043735  
(¶0035, a current image of a target is obtained for processing); 
inspect the presence or absence of an abnormality in the inspection target from the acquired image (¶0035, 0039, presence of an abnormal grown lesion is determined by the model) by using a discrimination dictionary for discriminating the presence or absence of the abnormality in the inspection target, which has been learned by using learning data indicating that an abnormal part (¶0050, 0040, 0041, 0049, 0059, the abnormal lesion labeled by either an engine or specialist are used to train a learning model that uses the samples (the images and corresponding labels) as a definition basis to determine whether a target is abnormal lesion.  Note that the learning model can be retrained (aka re-learned) by its own output or newer labeled images by specialist) 
is included in a second image of the inspection target captured earlier than the time when a first image of the inspection target including an abnormal part is captured; (¶0024, 0025, 0029,  current anatomy images of a patient 103 are acquired directly from a capture device, and stored in database, which include at least an image of user’s body part having a lesion that evolves or becoming cancerous (abnormal part), and the images further include images taken in the past (i.e. earlier than the at least image. See also 0031, input images include current and past images) and output a result of the inspection by the inspection means. (See ¶0039, outputting the analysis result)

As to claim 2:
Albedini discloses all limitations of claim 1 and further discloses the hardware processor configured to execute a software code to inspect means for inspecting the inspection target by (¶0035, 0039, the current image having lesion is inspected and presence of an abnormal grown lesion is determined by the model)

As to claim 3:
Albedini discloses all limitations of claim 1 wherein the abnormality in the inspection target is one of a lesion, a tumor, an ulcer, an obstruction, or 3PRELIMINARY AMENDMENTAttorney Docket No.: Q255691 Appln. No.: National Stage of PCT/JP2017/043735 bleeding that has occurred in the inspection target and a sign of a disease that has occurred in a target to be inspected. (¶0024, 0025, 0029,  current anatomy images of a patient 103 are acquired directly from a capture device, and stored in database, which include at least an image of user’s body part having a lesion that evolves or becoming cancerous (abnormal part))

As to claim 4:
 Albedini discloses all limitations of claim 1 and further disclosing the system to add auxiliary data indicating the certainty of the learning data to learning data indicating the presence of an abnormality; and learn the discrimination dictionary by using the learning data including the auxiliary data. (See ¶0032, 0039, 0049, auxiliary data can be a confidence factor attached to the output. Confidence parameters can be used in training)

As to claim 7:
Albedini discloses all limitations of claim 1 wherein, in the case where the leaning data is inspected by using the discrimination dictionary and thereby it is determined that there is no abnormality in the leaning data, the hardware 4PRELIMINARY AMENDMENTAttorney Docket No.: Q255691 Appln. No.: National Stage of PCT/JP2017/043735 processor is configured to execute a software code to change  the learning data to leaning data indicating that there is no abnormality. (¶0029, 0049 the analysis engines/specialist determine whether or not there is abnormality (i.e. thus including there is a case without abnormality) and is used to train the system incrementally to improve accuracy of the system’s determination) 

As to claim 10:
Albedini discloses all limitations of claim 1 wherein, the system to generate learning data indicating that an abnormal part is included from the second image in which it is uncertain whether or not the abnormal part is included on the basis of the first image of the inspection target including the abnormal part. (See ¶0048, 0049, the system is inconclusive of whether or not an abnormality occurs, and generate the inconclusiveness for evaluation to further train the system)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US 2018/0122076) in view of Matsuno et al. (US 2017/0057544)

As to claim 5:
Albedini discloses all limitations of claim 4, however is silent on set the certainty of the learning data lower as the learning data is based on an image captured earlier.

The claimed subject matter essentially is directed to the concept of setting low confidence level for stale or outdated input data.  The examiner asserts that this practice of setting low level for integrity/confidence level of system output based on the age of the input data is well established in the art. Matsuno, in same endeavor of managing data and evaluation of system performance, discloses setting an output performance of a navigation system as low when the receiving map data is old. (See ¶0038)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Albedini can incorprorate the confidence evaluation method of Matsuno to its system. Recall that Albedini also concerns with evaluation of system performance (See ¶0032, 0039, 0049, auxiliary data can be a confidence factor attached to the output), and as lesions grow . 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US 2018/0122076) in view of Centola et al. (US 2013/0073213).

As to claim 6:
Albedini discloses all limitations of claim 4, however is silent on in the case where the leaning data is inspected by using the discrimination dictionary and thereby it is determined that there is no abnormality in the leaning data, the hardware processor is configured to execute a software code to change the certainty of the learning data to a lower level.

The examiner asserts that an output determination of no abnormality for data containing abnormality is called false negative (i.e. system inaccurately determines a negative case while the true result should have been positive).  It is known in the field that a system performance is rated on how much error it commits.  It is only natural that a false negative (or a false positive) will lower the confidence level of the system, mathematically. 

Centola in the related endeavor of system performance evaluation disclose the system accuracy in clinical testing that incorrectly classified outcomes of a system adversely affect accuracy parameter of the diagnosis system (i.e. the accuracy measurement is set lower)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Albedini can incorporate the confidence evaluation method of Centola to its system. Recall that Albedini also concerns with evaluation of system performance (See ¶0032, 0039, 0049, auxiliary data can be a confidence factor attached to the output), as such implementation advantageously allow for medical professional to plan for reevaluation or any necessary upcoming diagnosis based on the possibility that the system evaluation might be false.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (US 2018/0122076) in view of Moriya (US 2008/0226145)
As to claim 8:
Albedini discloses all limitations of claim 1, however is silent on the hardware processor is configured to execute a software code to align the first image to the second image, and generate learning data indicating that there is an abnormality in a region of the second image corresponding to the abnormal part in the first image.

Moriya, in a related field of endeavor, discloses in system for detecting abnormality in a patient anatomical structure, using a current image and a previous image and aligning them to find offsets/difference thus determining presence of an abnormal growth and mark the abnormality over the pixels for clarity purpose (See abstract, Fig. 6).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Albedini to align a current image and a previous image and 

As to claim 9:
Albedini in view of Moriya discloses all limitations of claim 8, and further generate learning data in which a label indicating an abnormality is added to pixels corresponding to the abnormal part or learning data in which a label indicating an abnormality is added to a region including the pixels corresponding to the abnormal part. (See  Moriya, Fig. 6, ¶0052, 0053, as discussed in claim 8, the marking over the diagnosis picture of the abnormality is disclosed and advantageously clarify the position of the issue)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doi et al. (US 7,043,066) - A method, system and computer readable medium for computerized processing of chest images including obtaining a digital first image of a chest (S100); producing a second image which is a mirror image (S300) of the first image; performing image warping on one of the first and second images to produce a warped image (S400) which is registered to the other of the first and second images; and subtracting the warped image from the other image to generate a subtraction image (S600). Another embodiment includes obtaining a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/QUAN M HUA/Primary Examiner, Art Unit 2645